ORDER
The Disciplinary Review Board on March 28, 1996, having filed with the Court its recommendation that JOSEPH K. HEPNER of *164OCEAN CITY, who was admitted to the bar of this State in 1970, be restored to the practice of law,
And the Disciplinary Review Board having further recommended that prior to restoration respondent provide proof that he has completed the Skills and Methods Course offered by the Institute for Continuing Legal Education and that on reinstatement respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years;
And respondent having submitted to the Court proof of his satisfactory completion of the Skills and Methods Course;
And good cause appearing;
It is ORDERED that the JOSEPH K. HEPNER of OCEAN CITY is hereby restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years- and until further Order of the Court.